DETAILED ACTION
Claims 1-16 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Korea patent application number Kr10-2019-0173024 filed on 12/23/2019 has been received and made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: “first GPS” should be “first global positioning system (GPS)”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input signal receiving module configured to” and “a controller configured to” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2010/0146546 to Nishimura et al. in view of U.S. PGPubs 2014/0320674 to Kuang, further in view of U.S. PGPubs 2013/0332066 to Jeung et al..

Regarding claim 9, Nishimura et al. teach an extended reality (XR) device for outputting a navigation screen (par 0011, “an electronic program guide as well as a navigation method and device that make use of the electronic program guide incorporated in a mobile terminal device to set locations introduced on the television (tourist spots, restaurants, hotels, etc.) as destinations in connection with a mobile navigation system to permit the destinations to be set extremely easily and accurately for navigation”), the XR device comprising: 
a display (Fig 4, par 0043-0044); 
an input signal receiving module (par 0044-0045, GPS decoder) configured to receive first GPS information stored in a database (par 0055, “ In a typical car navigation system, portable phone or other GPS system, destination names (region names, building/facility names, location names, station names), addresses, telephone numbers and the like are registered or stored in advance as a map information database for the setting of destinations, and this information includes destination setting information containing latitude and longitude information, which is stored on CD-ROM, DVD-ROM, HDD or other storage media in a map information database 384 as map information”), wherein the first GPS information is related to a navigation image stored in a map database (DB) (par 0054-0056, “In a typical car navigation system, portable phone or other GPS system, destination names (region names, building/facility names, location names, station names), addresses, telephone numbers and the like are registered or stored in advance as a map information database for the setting of destinations, and this information includes destination setting information containing latitude and longitude information, which is stored on CD-ROM, DVD-ROM, HDD or other storage media in a map information database 384 as map information “, par 0068-0069, “If a matching number is registered in the map information database 384, the latitude/longitude information identified by that registered number is detected from the map information database 384 (Step S517), and the information is output as latitude/longitude identifying information”, par 0071, “The latitude/longitude identifying information output based on the destination address, name or telephone number is used in the destination setting means 383 in the GPS decoder as latitude and longitude setting information together with the current-position information, route setting information and the like, to initiate the navigation”); and 
a controller (Fig 4, par 0062, operation control means) configured to obtain second GPS information corresponding to a current position of a vehicle that the XR device is associated with (par 0054, par 0060, “The GPS position information received by the GPS antenna 380 is used by a positioning device 381 in the GPS receiver to identify the latitude and longitude and measure the travel distance and other location information, so that the current position is confirmed and a current-position signal is transmitted to a position detector 382”), 74Docket 3130-3356 wherein the controller is further configured to  (Fig 4, par 0062, operation control means): 
determine whether the received first GPS information matches the obtained second GPS information (par 0054, “The GPS position information received by the GPS antenna 380 is used by a positioning device 381 in the GPS receiver to identify the latitude and longitude and measure the travel distance and other location information, so that the current position is confirmed and a current-position signal is transmitted to a position detector 382. The position detector 382 compares and matches map information obtained from a map information database 384 with current-position information from the GPS to identify the current position and make a route selection together with destination information set in destination setting means 383. Such information is displayed on the navigation information display (display) 400. When the current position, destination and route are set, the navigation system will start guiding the user (driver, etc.) along the displayed route”, par 0057-0058, “The candidate destinations thus selected are displayed on the display screen 400; and once the desired one is identified by the user, latitude and longitude information based on the destination is extracted as the destination by a position information detector 389 and is transmitted to the position detector 382. As described above, the position detector 382 compares and matches the map information obtained from the map information database 384 with the current-position information obtained from the GPS to identify the current position. Further, the position detector 382 performs route selection together with the destination information set in the navigation information construction area 383, and displays the information on the navigation information display (display) 400 via a navigation information creation area 385 so as to start navigating”), and 
cause, on the XR device (Fig 4, par 0043-0044, display), the display of a navigation screen based at least in part on a determination that the received first GPS information matches the obtained second GPS information (par 0054, “The position detector 382 compares and matches map information obtained from a map information database 384 with current-position information from the GPS to identify the current position and make a route selection together with destination information set in destination setting means 383. Such information is displayed on the navigation information display (display) 400. When the current position, destination and route are set, the navigation system will start guiding the user (driver, etc.) along the displayed route”, par 0058, “the position detector 382 compares and matches the map information obtained from the map information database 384 with the current-position information obtained from the GPS to identify the current position. Further, the position detector 382 performs route selection together with the destination information set in the navigation information construction area 383, and displays the information on the navigation information display (display) 400 via a navigation information creation area 385 so as to start navigating”), wherein the navigation screen includes XR content based at least in part on the map DB stored in the database (par 0054-0055, “The position detector 382 compares and matches map information obtained from a map information database 384 with current-position information from the GPS to identify the current position and make a route selection together with destination information set in destination setting means 383. Such information is displayed on the navigation information display (display) 400. When the current position, destination and route are set, the navigation system will start guiding the user (driver, etc.) along the displayed route ….a map information database for the setting of destinations, and this information includes destination setting information containing latitude and longitude information, which is stored on CD-ROM, DVD-ROM, HDD or other storage media in a map information database 384 as map information”, Fig 4, par 0058, “the position detector 382 performs route selection together with the destination information set in the navigation information construction area 383, and displays the information on the navigation information display (display) 400 via a navigation information creation area 385 so as to start navigating”, par 0069, “If a matching number is registered in the map information database 384, the latitude/longitude information identified by that registered number is detected from the map information database 384 (Step S517), and the information is output as latitude/longitude identifying information (Step S518)”).  
But Nishimura et al. keep silent for teaching receiving first GPS information stored in a server; wherein the navigation screen includes XR content based at least in part on the map DB stored in the server.
In related endeavor, Kuang teaches receiving first GPS information stored in a server (Fig. 1, par 0029-0038, “a frontend module 120 for receiving a request or query from the mobile device 10-1 for information related to a POI (e.g., identity information and navigation information), obtaining the POI-related information from a POI information database 130, and returning the POI-related information, e.g., the buildings and/or streets in the area surrounding the mobile device 10-1 (which may or may not be captured by the camera of the mobile device 10-1 yet) to the requesting mobile device 10-1… a POI information database 130 including a plurality of entries, each entry including a unique POI ID 140 and associated data 150 such as the name and type of the POI, the geographical data including latitude, longitude, altitude, and height of the POI, etc.... The POI ID 140 may include, for example, GPS coordinates for each POI in the POI information database 130, groupings of POIs, e.g., by general location or area, road names, intersection identifications, an identity of another mobile device 10-2, or other identification for POIs for which information will be returned to the mobile device 10-1. … The associated data 150 may include more detailed information, which may include, for example, names and/or labels associated with the POIs, more detailed GPS data for POIs, legal turns at intersections/roads/roadway exits which may themselves be POIs or which may be located near one or more POIs or near the location of the mobile device 10-1, navigation information, and/or information about another mobile device 10-2”); wherein the navigation screen includes XR content based at least in part on the map DB stored in the server (par 0009, “sending the location information and the destination to a server; receiving POI information from the server, wherein the POI information includes label information associated with at least one object near the mobile device and navigation information from the location of the mobile device to the destination; and displaying the POI information, superimposed on the real-time image, on the mobile device”, Figs 4-5, par 0056-0058, “At operation 307, the mobile device then superimposes the label and navigation information on the display. As shown in FIG. 4, a directional indicator 470 may be superimposed on a real-time image showing to the user on the display 14 of the mobile device 10-1. As shown in FIG. 5, the POI information may be superimposed on the image 560 such that the real-time camera-obtained image displayed on the mobile device 10-1 display 14 may appear to have a label 555. The label 555 may have POI information from the POI information database 130 that is used to locate the relative position of the building 580 such that the label appears "stuck to" or tightly associated with the position of the building 580 in the image 560 on the display 14. The POI information may include GPS information, a size of the POI (e.g., height and width), etc., and the mobile device 10-1 may use this information to generate the label 555 to be superimposed on the image 560 at the apparent position of the building 580”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Nishimura et al. to include receiving first GPS information stored in a server; wherein the navigation screen includes XR content based at least in part on the map DB stored in the server as taught by Kung to store map data for vehicle in the server to keep map data update over the network to provide best way to drive to the destination.
But Nishimura et al. as modified by Kuang keep silent for teaching wherein the map DB comprises front driving view images.
In related endeavor, Jeung et al. teach wherein the map DB comprises front driving view images (par 0069-0070, “The second memory 220 includes a street view panorama database (hereinafter, a database) 230, and the database 230 includes multiple different locations and mapped street view images. The database 230 is a map database, and stores a three-dimensional (3D) actual image map generated by using actual images of a city or a street that a camera has captured. … The location measurement unit 250 matches a preview image received from the mobile terminal 100 with each of street view images stored in the database 230, and generates route guide information corresponding to the matched street view image“, par 0076, “the second controller 240 matches preview information received from the mobile terminal 100 with street view information (e.g., a street view image) stored in the database 230, and generates route guide information corresponding to the matched street view information.”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Nishimura et al. as modified by Kuang to include wherein the map DB comprises front driving view images as taught by Jeung et al.  to receive an image through the camera and location information to output route guide information generated based on the preview image and the location information to avoid that the user is guided to an incorrect road in a complicated downtown area to provide a user with a stable and useful AR navigation on a mobile terminal.

Regarding claim 10, Nishimura et al. as modified by Kuang and Jeung et al. teach all the limitation of claim 9, and Nishimura et al. further teach wherein the controller (Fig 4, par 0062, operation control means) is further configured to: based at least in part on a determination that the received first GPS information does not match the obtained second GPS information (par 0070, “If no match is found in the keyword search step S511 or telephone number search step S516 (namely if "N" results in Step S511 or Step S516), this means that the name or telephone number in question is not registered in the map information database 384. In such a case, any further steps are canceled. In addition, a display indicating that no match was found may be shown on the display 400”) and Jeung et al. teach capture a driving image of the vehicle by a camera; identify a related video frame image by searching for the related video frame image corresponding to a front driving view of the vehicle by comparing the captured driving image with a video frame of the map DB; and change the displayed navigation screen based on the identified related video frame image from the map DB (par 0014, “a method for providing navigation information to a mobile terminal is provided. The method includes generating a preview image captured by a camera and location information of the mobile terminal, transmitting the preview image and location information to a server; receiving, from the server, route guide information generated based on the preview image and the location information, and displaying the route guide information to a user”, par 0070, par 0073-0078, “the first controller 170 of the mobile terminal 100 generates preview information (e.g., a preview image) by using the camera 140, and generates location information by using the sensor unit 130 ….the second controller 240 matches preview information received from the mobile terminal 100 with street view information (e.g., a street view image) stored in the database 230, and generates route guide information corresponding to the matched street view information….The route guide information includes location and bearing information of a street view image captured while a vehicle is travelling on the actual road. Accordingly, when the location and bearing information is used, the first route guide object may accurately match the preview image. Similarly, a POI object may accurately match a natural feature on the earth. The first controller 170 may transparently or opaquely overlay the preview image with the virtual object”, par 0081, “the display unit 160 of the mobile terminal 100 displays a preview image 430, which the camera 140 is currently capturing, and also displays route guide information on the preview image 430. The route guide information is displayed in such a manner so as to overlap a road in the preview image 430, and is displayed in such a manner as to overlap a first route guide object 440, which displays a heading route as an image, and an upper part of the preview image 430”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Nishimura et al. as modified by Kuang and Jeung et al. to include capture a driving image of the vehicle by a camera; identify a related video frame image by searching for the related video frame image corresponding to a front driving view of the vehicle by comparing the captured driving image with a video frame of the map DB; and change the displayed navigation screen based on the identified related video frame image from the map DB as taught by Jeung et al.  to receive an image through the camera and location information to output route guide information generated based on the preview image and the location information to avoid that the user is guided to an incorrect road in a complicated downtown area to provide a user with a stable and useful AR navigation on a mobile terminal.

Regarding claim 1, the claim 1 is similar in scope to claim 9 and is rejected under the same rational.
	
Regarding claim 2, Nishimura et al. as modified by Kuang and Jeung et al. teach all the limitation of claim 1, the claim 2 is similar in scope to claim 10 and is rejected under the same rational.
Claim(s) 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2010/0146546 to Nishimura et al. in view of U.S. PGPubs 2014/0320674 to Kuang, further in view of U.S. PGPubs 2013/0332066 to Jeung et al., further in view of U.S. PGPubs 2019/0180485 to Kim et al.

Regarding claim 14, Nishimura et al. as modified by Kuang and Jeung et al. teach all the limitation of claim 9, but keep silent for teaching wherein the navigation screen is displayed based at least in part on being upsized or downsized at an angle set by a user.
In related endeavor, Kim et al. teach wherein the navigation screen is displayed based at least in part on being upsized or downsized at an angle set by a user (par 00321-0327, “the processor 870 outputs the graphic object on the display unit 830 (the windshield or the window) so the graphic object is superimposed on the destination when the driver takes a look at the destination. Based on a location and a shape of the destination 1100 at which the driver takes a look being changed due to the vehicle's traveling, the processor 870 causes an output position and an output shape of the graphic object 1110 to be variable. …when the vehicle travels near the destination 1100, a size of the destination 1100 is enlarged when viewed from the driver (or the camera). Accordingly, the area to which the driver's gaze is fixed when the driver takes a look at the destination is also broadened, and thus the area of the display unit 830 (the windshield), through which the driver's gaze passes, is also broadened”, par 0352-0353, display map information with size change based on the setting by user).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Nishimura et al. as modified by Kuang and Jeung et al. to include wherein the navigation screen is displayed based at least in part on being upsized or downsized at an angle set by a user as taught by Kim et al. to output a graphic object to the display unit based on the user’s view so the graphic object is superimposed on a preset destination, based on the preset destination being identified from the image to optimize user's convenience and safety while driving a vehicle is desired.


    PNG
    media_image1.png
    335
    414
    media_image1.png
    Greyscale

Regarding claim 15, Nishimura et al. as modified by Kuang and Jeung et al. teach all the limitation of claim 9, but keep silent for teaching wherein the controller is further configured to: search for a point where a front driving view of the vehicle is at a complex course, wherein the complex course comprises an obscured view of a road; and cause a display of a video image running along a preview course based at least in part on the vehicle arriving within a preset distance from a point in the complex course.
In related endeavor, Kim et al. teach wherein the controller is further configured to: search for a point where a front driving view of the vehicle is at a complex course, wherein the complex course comprises an obscured view of a road; and cause a display of a video image running along a preview course based at least in part on the vehicle arriving within a preset distance from a point in the complex course (Fig 11(a), par 0334, par 0347-0349, “when the image that is received through the camera is output to at least one display that is provided in the vehicle, the graphic object is output so the graphic object is superimposed on the destination (or the object that corresponds to the destination) that is identified from the image. Further, when a preset destination is identified from the image that is received through the camera, the processor 870 outputs pieces of information (graphic objects relating to different types of destinations) relating to different types of destinations, to the display unit 830”, par 0360-0367, “based on whether or not the building including the destination is identified from the image that is received through the camera, and whether or not the building including the destination is all included in the image, the processor 870 outputs a graphic object to the display unit 830 in different ways”, par 0370-0374, “as illustrated in FIG. 13A, when an entire building 1300 is identified from the image, the processor 870 outputs a graphic object 310 that is formed so the graphic object 1310 is superimposed on only the edge of the building, to the display unit 830 so the graphic object 1310 is superimposed on the peripheral edge of the building” ….identify point of interest (POI) based on the captured image in the travel routine (may be partial POI be blocked) and display the travel routine from current location to this POI in front of the view).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Nishimura et al. as modified by Kuang and Jeung et al. to include wherein the controller is further configured to: search for a point where a front driving view of the vehicle is at a complex course, wherein the complex course comprises an obscured view of a road; and cause a display of a video image running along a preview course based at least in part on the vehicle arriving within a preset distance from a point in the complex course as taught by Kim et al. to output a navigation image to the display unit based on the user’s view so the graphic object is superimposed on a preset destination, based on the preset destination being identified from the image to optimize user's convenience and safety while driving a vehicle is desired.

Regarding claim 3-4, Nishimura et al. as modified by Kuang and Jeung et al. teach all the limitation of claim 1, the claims 3-4 are similar in scope to claims 14-15 and are rejected under the same rational.

Claim(s) 6-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2010/0146546 to Nishimura et al. in view of U.S. PGPubs 2014/0320674 to Kuang, further in view of U.S. PGPubs 2013/0332066 to Jeung et al., further in view of U.S. PGPubs 2012/0086727 to Korah et al..

Regarding claim 11, Nishimura et al. as modified by Kuang and Jeung et al. teach all the limitation of claim 10, but keep silent for teaching wherein the controller is further configured to: cause a display of a contour of a road view from a video frame image of the captured driving image; extract the contour of a road view from a video frame image of the captured driving image; divide the displayed extracted contour into a first area, a second area and a third area; determine a certain area from each of the first area, the second area and the third area to extract images corresponding to the determined area; and convert the extracted images to set image types.

    PNG
    media_image2.png
    392
    532
    media_image2.png
    Greyscale

In related endeavor, Korah et al. teach wherein the controller is further configured to: cause a display of a contour of a road view from a video frame image of the captured driving image; extract the contour of a road view from a video frame image of the captured driving image; divide the displayed extracted contour into a first area, a second area and a third area; determine a certain area from each of the first area, the second area and the third area to extract images corresponding to the determined area; and convert the extracted images to set image types (par 0026, Each 3D object model can be associated with a particular location (e.g., GPS coordinates or other location coordinates, which may or may not be associated with the real world) and can be identified using one or more identifier. A data structure can be utilized to associate the identifier and the location with a comprehensive 3D map model of a physical environment (e.g., a city, the world, etc.). A subset or the set of data can be stored on a memory of the UE 101. Further, items can be associated with the 3D model and placed based on location coordinates”, Fig 4, par 0030, par 0059-0061, “FIG. 4 shows a sample result from a computer vision technique to extract dominant surfaces of an image. Different semantic properties can be extracted from an input image 401…..Techniques have been utilized to classify an image into its dominant 3D surfaces (e.g., ground, vertical surfaces such as buildings, poles, trees, etc., the sky, etc.). Thus, one or more algorithms can be utilized to classify such surfaces. ….. the methods can be utilized to quickly generate such a representation from an input image. Optionally, GPS and other inertial sensors associated with the data collection module 111 may be used. The image processing and recognition used for the classifications can be done within the context of its recovered spatial layout. For example, object recognition modules should not return detections of terrestrial objects floating in air. …one or more algorithms can be utilized to generate an estimated ground image 403, a vertical surfaces image 405, and a sky image 407. These images can be represented in other data structures for processing means. Each of these images can be generated using one or more algorithms. Further, the world data 107 can be collected and preprocessed. As such, one or more panoramic or other images associated with a location can be stored in the world data 107 as the input image 401 and other data structures of processing information can be generated and stored in the world data 107”, par 0064, “The processing discussed in FIG. 4 related to determining salient surfaces, while the goal here is to pre-compute a large-scale 3D representation of the location. This model can also be annotated or tagged with additional information such as items, POIs, specific buildings, objects of interest, and different planar surfaces in the scene, or the like. The annotation (done manually or automatically) can serve as training data for machine learning algorithms”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Nishimura et al. as modified by Kuang and Jeung et al. to include wherein the controller is further configured to: cause a display of a contour of a road view from a video frame image of the captured driving image; extract the contour of a road view from a video frame image of the captured driving image; divide the displayed extracted contour into a first area, a second area and a third area; determine a certain area from each of the first area, the second area and the third area to extract images corresponding to the determined area; and convert the extracted images to set image types as taught by Korah et al. to accurately track the camera pose so that the virtual objects appear registered with objects in the real environment through matching of images into a database (e.g., an indexed database) to allow users to see a view of the physical world merged with virtual objects in real time.
Regarding claim 12, Nishimura et al. as modified by Kuang and Jeung et al. teach all the limitation of claim 9, but keep silent for teaching wherein the map DB classifies and stores 3D meshed images.  
In related endeavor, Korah et al. teach wherein the map DB classifies and stores 3D meshed images (par 0026, “Each 3D object model can be associated with a particular location (e.g., GPS coordinates or other location coordinates, which may or may not be associated with the real world) and can be identified using one or more identifier. A data structure can be utilized to associate the identifier and the location with a comprehensive 3D map model of a physical environment (e.g., a city, the world, etc.). A subset or the set of data can be stored on a memory of the UE 101. Further, items can be associated with the 3D model and placed based on location coordinates”, par 0064-0066, “Techniques can be utilized to process this data to output a simplified 3D representation of the environment. The processing discussed in FIG. 4 related to determining salient surfaces, while the goal here is to pre-compute a large-scale 3D representation of the location. This model can also be annotated or tagged with additional information such as items, POIs, specific buildings, objects of interest, and different planar surfaces in the scene, or the like. The annotation (done manually or automatically) can serve as training data for machine learning algorithms. One means of using such data for camera tracking utilizes detected window lattice 501 from an input image of a building facade. When a user captures images or video from the user's UE 101, the system 100 can quickly match these images against an indexed database to recognize building facades that have been annotated as planar surfaces. The indexed database can be stored in memory 217 or be a part of the world data 107.… Even without a database of known models, the system 100 can make assumptions on the regularity of urban structures to quickly estimate planar surfaces from the image. The resulting lattice information 501 from a lattice detection algorithm can be utilized to find grid patterns of rectangular structures from an input image. Most windows on building facades appear in a lattice pattern that is horizontally and vertically aligned. By discovering known regularities from an image, the system 100 can infer semantic properties of the scene such as identifying a foreground and background, locating the occluded windows 503 behind the tree 505, reconstructing novel views of the scene for enhanced user experiences, etc.”, par 0070, “A 3D scene can be reasoned to generate a representation while tracking 2D features such as points or lines. To alleviate the burden of real-time processing on UEs, world data 107 collected beforehand can be utilized and processed. This allows making inferences about location, camera viewpoint, and objects in the scene by matching of images into a database (e.g., an indexed database). Characteristics about the environment can be learned through one or more algorithms and that knowledge can be integrated into real-time operation. Further, building an AR experience on a high-fidelity virtual representation of the world that can be dynamically restyled to match with real-time scene conditions user experience and presence can be improved and heightened”).  
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Nishimura et al. as modified by Kuang and Jeung et al. to include wherein the map DB classifies and stores 3D meshed images as taught by Korah et al. to accurately track the camera pose so that the virtual objects appear registered with objects in the real environment through matching of images into a database (e.g., an indexed database) to allow users to see a view of the physical world merged with virtual objects in real time.

Regarding claim 6, Nishimura et al. as modified by Kuang and Jeung et al. teach all the limitation of claim 2, the claim 6 is similar in scope to claim 11 and is rejected under the same rational.

Regarding claim 7, Nishimura et al. as modified by Kuang and Jeung et al. teach all the limitation of claim 1, the claim 7 is similar in scope to claim 12 and is rejected under the same rational.

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2010/0146546 to Nishimura et al. in view of U.S. PGPubs 2014/0320674 to Kuang, further in view of U.S. PGPubs 2013/0332066 to Jeung et al., further in view of U.S. PGPubs 2012/0086727 to Korah et al., further in view of U.S. PGPubs 2019/0180485 to Kim et al..

Regarding claim 13, Nishimura et al. as modified by Kuang, Jeung et al., and Korah et al. teach all the limitation of claim 12, and further teach wherein the controller is further configured to: 75Docket 3130-3356 identifying 3D mesh data by searching for the 3D mesh data from the map DB (Korah et al.: par 0064-0066, “Techniques can be utilized to process this data to output a simplified 3D representation of the environment. The processing discussed in FIG. 4 related to determining salient surfaces, while the goal here is to pre-compute a large-scale 3D representation of the location. This model can also be annotated or tagged with additional information such as items, POIs, specific buildings, objects of interest, and different planar surfaces in the scene, or the like. The annotation (done manually or automatically) can serve as training data for machine learning algorithms”, par 0070, “A 3D scene can be reasoned to generate a representation while tracking 2D features such as points or lines. To alleviate the burden of real-time processing on UEs, world data 107 collected beforehand can be utilized and processed. This allows making inferences about location, camera viewpoint, and objects in the scene by matching of images into a database (e.g., an indexed database). Characteristics about the environment can be learned through one or more algorithms and that knowledge can be integrated into real-time operation”), and cause a display of the identified 3D mesh data on the navigation screen (Nishimura et al.: par 0054, “The position detector 382 compares and matches map information obtained from a map information database 384 with current-position information from the GPS to identify the current position and make a route selection together with destination information set in destination setting means 383. Such information is displayed on the navigation information display (display) 400. When the current position, destination and route are set, the navigation system will start guiding the user (driver, etc.) along the displayed route”, par 0058, “the position detector 382 performs route selection together with the destination information set in the navigation information construction area 383, and displays the information on the navigation information display (display) 400 via a navigation information creation area 385 so as to start navigating”, Korah et al.: par 0026, “the map information and the maps presented to the user may be a simulated 3D environment. In certain embodiments, the simulated 3D environment is a 3D model created to approximate the locations of streets, buildings, features, etc. of an area. This model can then be used to render the location from virtually any angle or perspective for display on the UE 101. Further, in certain embodiments, the graphical user interface (GUI) presented to the user may be based on a combination of real world images (e.g., a camera view of the UE 101 or a panoramic image) and the 3D model. The 3D model can include one or more 3D object models (e.g., models of buildings, trees, signs, billboards, lampposts, etc.). Each 3D object model can be associated with a particular location (e.g., GPS coordinates or other location coordinates, which may or may not be associated with the real world) and can be identified using one or more identifier”, par 0047, par 0055-0058, “the images or models can be processed to determine the display information according to the parameters (e.g., by changing lighting, adding shadows, etc.). Thus, geographic information system data (e.g., world data 107). Thus, one or more of panoramic images, LIDAR, 3D models, maps, user images, etc. can be restyled according to parameters to better match real-life conditions (e.g., based on weather, time, etc.)”), but do not explicitly teaching wherein the 3D mesh data corresponds to a driving course trajectory having a shortest distance spaced apart from a driving image point of the vehicle and having a same driving direction as that of the vehicle.
In related endeavor, Kim et al. teach wherein the 3D mesh data corresponds to a driving course trajectory having a shortest distance spaced apart from a driving image point of the vehicle and having a same driving direction as that of the vehicle (Fig 11B, par 0337-0340, par 0349-0354, “map information that includes information on a path for the vehicle to travel on from a current location of the vehicle to the destination) on the display unit 830”).

    PNG
    media_image1.png
    335
    414
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Nishimura et al. as modified by Kuang, Jeung et al., and Korah et al. to include wherein the 3D mesh data corresponds to a driving course trajectory having a shortest distance spaced apart from a driving image point of the vehicle and having a same driving direction as that of the vehicle as taught by Kim et al. to output a navigation image to the display unit based on the user’s view so the graphic object is superimposed on a preset destination, based on the preset destination being identified from the image to optimize user's convenience and safety while driving a vehicle is desired.

Regarding claim 8, Nishimura et al. as modified by Kuang, Jeung et al., and Korah et al. teach all the limitation of claim 7, the claim 8 is similar in scope to claim 13 and is rejected under the same rational.

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 5 and 16, including "wherein the controller is further configured to transmit a front driving view image to the server based at least in part on a determination that a number of specific objects is less than a preset number, wherein the front driving view image of the vehicle is captured by the camera.".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616